Citation Nr: 1428346	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for psoriatic arthritis, index and long fingers, right hand (dominant); prior to November 23, 2013, and 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for psoriatic arthritis, index finger, left hand (non-dominant).

3.  Entitlement to an initial compensable rating for psoriatic arthritis, toes, bilateral feet.  

4.  Entitlement to an initial compensable rating for psoriatic arthritis, little finger, right hand.  

5.  Entitlement to an initial compensable rating for psoriatic arthritis, lumbar spine (claimed as back pain); prior to May 9, 2013, and 10 percent thereafter.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Appeals Management Center (AMC) in Washington, DC, that in pertinent part granted service connection for psoriatic arthritis and assigned a noncompensable rating, effective September 28, 2006.  

In a January 2014 rating decision, the RO assigned a separate 10 percent rating for psoriatic arthritis, index and long fingers, right hand (dominant), effective November 23, 2013.  Additionally, the RO assigned separate non compensable ratings for psoriatic arthritis, index finger, left hand (non-dominant); psoriatic arthritis, toes, bilateral feet; and psoriatic arthritis, little finger, right hand, all effective November 23, 2013.  The RO also granted service connection for psoriatic arthritis, lumbar spine (claimed as back pain), and assigned a noncompensable rating prior to May 9, 2013, and 10 percent thereafter.  As these ratings do not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) paperless claims file, associated with the Veteran's claim.  A review of the Virtual VA file reveals the January 2014 rating decision.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2014 VA Form 9, the Veteran requested a BVA Travel Board hearing at his local RO.  The Board notes that a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.703 (2013).  As such, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



